Citation Nr: 0827060	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  06-35 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel







INTRODUCTION

The veteran served on active military duty from April 1943 to 
December 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A motion to advance this case on the Board's docket was 
granted by the Board for good cause in December 2007.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The evidence of record demonstrates that bilateral hearing 
loss is not related to active military service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to 
assist provisions with respect to the veteran's appeal.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).  Prior to initial adjudication of the 
veteran's claim, June 2005 and September 2005 letters 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letters did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against service 
connection for bilateral hearing loss.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The letters also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to this claim.  38 C.F.R. § 
3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).

The veteran's VA audiological examinations and VA medical 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The veteran's service medical records are 
not available and are presumed destroyed in a fire at the 
National Personnel Records Center in 1973.  An alternative 
record from Office of the Surgeon General has been obtained 
and is of record.  The fact that the veteran's service 
medical records are not available is not fatal to the 
veteran's claim.  Smith v. Derwinski, 2 Vet. App. 147 (1992).  
As the veteran's service medical records are not available, 
the VA has a heightened duty to assist the veteran in the 
development of his claim.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file, to include private 
medical records.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, sensorineural hearing loss may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's DD Form 214 indicated that he served in combat 
infantry and earned the Purple Heart.  In the case of a 
veteran who was engaged in combat with enemy forces during a 
period of war, VA shall accept such satisfactory lay or other 
evidence of service incurrence if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2007).

In a June 2005 claim, the veteran reported that his hearing 
loss and tinnitus began in 1944.  In a June 2005 statement, 
the veteran stated that he received the Purple Heart for the 
injury that damaged his hearing.  

In an August 2005 VA medical record, the diagnosis was 
moderate sensorineural hearing loss, bilaterally.  In a 
January 2006 VA audiological examination, the veteran 
reported that in 1944 a shell exploded near his foxhole, 
resulting in a concussion and loss of consciousness.  The 
veteran reported that he was in the hospital for two or three 
days and was told that his ears bled.  The veteran reported 
that after separation from service, he worked in the shipping 
and receiving department of a warehouse and stated that the 
environment was quiet.  The veteran denied hazardous 
recreational noise.  The veteran stated that he first became 
aware of his impaired hearing in 1995.  An audiological 
examination revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
25
40
50
LEFT
15
25
25
40
65

Speech audiometry revealed bilateral speech recognition 
ability of 80 percent.  The diagnosis was mild high frequency 
sensorineural hearing loss, bilaterally.  Accordingly, a 
disability of impaired hearing has been shown for VA 
purposes.  38 C.F.R. § 3.385.  However, the examiner opined 
that it was "less likely as not" that the veteran's hearing 
loss was the result of exposure to noise in military service.  
The examiner further stated that loss of hearing in the high 
frequencies can be attributed to presbycusis for an 83-year-
old male.  The low and middle frequencies were within normal 
limits, bilaterally.  

In February 2006 and June 2006 statements, the veteran stated 
that he received the Purple Heart for the injury that he 
obtained to his ears.  The veteran stated that he was told he 
was knocked unconscious and that he bled from both ears as 
the ear drums were both ruptured.  The veteran stated that he 
recalled being told at discharge that he would have problems 
later in life with his hearing because of the injury.  The 
veteran stated that he had problems with his hearing from the 
time he was discharged, but did not complain because he saw 
people in "much worse shape."

At the December 2007 hearing before the Board, the veteran 
stated that he was a staff sergeant in the armored infantry.  
The veteran stated that it was during the Battle of the Bulge 
that he was "knocked out" completely.  He reported that he 
was in a coma for four days and when he awoke, he was told he 
had a concussion and that there had been blood streaming from 
both of his ears from ruptured ear drums.  The veteran stated 
that he earned the Purple Heart from shrapnel wounds.  He 
stated that after the injury, he had trouble with his hearing 
being very faint and after the third or fourth week, he could 
grasp what people were saying, but it was muffled and he 
could not differentiate speech.  

A March 2008 VA examination for ear disease diagnosed 
scarring of the left tympanic membrane and no active ear 
diseases.  In a March 2008 VA audiological examination, the 
veteran reported that he was in the armored infantry and was 
exposed to noise from gunfire and tanks.  He stated that 
during combat, a shell exploded near his foxhole and that he 
woke up three or four days later whereupon he was told he had 
been bleeding from the ears.  The veteran stated that he 
believed this incident caused his hearing loss.  The veteran 
reported that after discharge from active duty, he was 
employed as a warehouse supervisor and this was not a noisy 
environment.  The veteran denied recreational noise exposure.  
An audiological examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
30
45
60
LEFT
15
35
35
50
65

Speech audiometry revealed bilateral speech recognition 
ability of 84 percent.  The diagnosis was mild to moderate 
high-frequency sensorineural hearing loss, bilaterally.  The 
examiner further opined that it was "less likely as not" 
that the veteran's hearing loss was related to noise exposure 
during military service and that the configuration and 
severity of hearing loss were consistent with presbycusis for 
an 85-year-old man.  

Hearing loss did not manifest to a compensable degree within 
one year of separation from active duty.  38 C.F.R. §§ 3.307, 
3.309.  Although there is a currently diagnosed bilateral 
hearing loss for VA purposes and evidence that the veteran 
experienced an injury to his ears in service, there is no 
medical evidence of a nexus between the veteran's current 
hearing loss and inservice noise exposure or to the injury to 
his ears he experienced in service during combat.  See 
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical evidence of a nexus between the claimed in-
service disease or injury and the current disability).  The 
Board acknowledges that the veteran had combat service; and 
hence, his reports that he experienced an injury to his ears 
in service would be consistent with the circumstances and 
hardships of his service.  Nevertheless, without a medical 
nexus between the veteran's military service and any 
currently diagnosed bilateral hearing loss, service 
connection cannot be granted.  38 U.S.C.A. § 1154(b); 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996) (38 
U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder).

The veteran's statements are not competent evidence to 
establish a medical opinion that any inservice noise exposure 
or injury to his ears caused his current bilateral hearing 
loss.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(holding that lay testimony is competent to establish pain or 
symptoms, but not establish a medical opinion).  The first 
medical evidence of hearing loss was in August 2005, nearly 
60 years after service discharge.  Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Accordingly, without a medical nexus between the 
veteran's military service and his currently diagnosed 
bilateral hearing loss, service connection is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as current hearing loss related 
to the veteran's military service has not been shown by the 
medical evidence of record, the preponderance of the evidence 
is against the veteran's claim for hearing loss and the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


